                                           EXHIBIT A


U. S. District Court for the Eastern District of Michigan

U. S. District Court for the Eastern District of Tennessee

U. S. District Court for the Northern District of Florida

U. S. District Court for the Northern District of Texas

U. S. District Court for the Southern District of Texas

U. S. District Court for the Western District of Michigan

U. S. District Court for the Western District of Texas




                                                                      WA 12897742.1
          Case 6:19-cv-03143-RK Document 3-1 Filed 04/22/19 Page 1 of 1
